                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

ALBIN MELI;                                   )
Et Al;                                        )
                                              )
                                              )
v.                                            )       Civil Action No. 2:19–CV–71
                                              )
CITY OF BURLINGTON, VERMONT;                  )
Et Al;                                        )




                                DISCOVERY CERTIFICATE

       I, Evan Chadwick, Esq. hereby certify that on October 14th, 2019, true and correct copies

of​ Plaintiff Jeremie Meli’s signed Supplemental Responses to Defendants’ First Set of

Interrogatories and Requests to Produce, Plaintiff Albin Meli’s unsigned Supplemental

Responses to Defendants’ First Set of Interrogatories and Requests to Produce, ​and​ Plaintiff

Charlie Meli’s unsigned Supplemental Responses to Defendant’s First Set of Interrogatories and

Requests to Produce​ were forwarded to counsel for Defendants by electronic mail, addressed as

follows:


                                      Pietro J. Lynn, Esq.
                                     PLynn@lynnlawvt.com


       I further certify that on October 14, 2019, I electronically filed with the Clerk of the

Court the following document: ​this Discovery Certificate​ using the CM/ECF system. The

CM/ECF system will provide service of such filing via Notice of Electronic Filing (NEF) to the

following NEF parties: ​City of Burlington, Brandon Del Pozo, Jason Bellavance, and Joseph

Corrow, Defendants.



                                                                                                  1
DATED at Brattleboro, Vermont this 14th day of October, 2019.



                                                 Albin Meli,
                                                 Chalie Meli,
                                                 Jeremie Meli

                                          By: ​/s/ Evan Chadwick
                                          Evan Chadwick, Esq.
                                          Chadwick & Spensley, PLLC
                                          Counsel for Plaintiffs
                                          136 High Street
                                          Brattleboro, VT 05301
                                          802-257-7161
                                          Evan@chadwicklawvt.com




                                                                      2
